Citation Nr: 1026288	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-25 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis and 
for degenerative arthritis of the hands, wrists, shoulders, 
elbows, and spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to October 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in February 2009 for further development.  

The Veteran presented testimony at a Board hearing in December 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded the claim because outpatient treatment records 
reflect a diagnosis of rheumatoid arthritis; and a medical 
opinion was needed to determine whether the rheumatoid arthritis 
was related to service.  The RO properly scheduled the Veteran 
for a VA examination that took place in May 2009.  The examiner 
diagnosed the Veteran with (1) rheumatoid arthritis and (2) 
multiple areas of degenerative disease.  He opined that it was 
less likely than not that the rheumatoid arthritis was related to 
service.  The examiner also noted that "it seems that [the 
Veteran's] symptoms for the most part were degenerative in 
origin...I believe the patient has significant degenerative disease 
in addition to him being diagnosed by Dr. Reid as having 
rheumatoid arthritis."  

The RO noted that the May 2009 examiner did not state which 
joints had degenerative joint disease; and noted that the 
examination report did not contain any current x-ray findings 
that would confirm degenerative arthritis.  At the request of the 
RO, the May 2009 VA examiner submitted a September 2009 addendum.  
In it, the examiner noted that x-rays at the Dorn VA Medical 
Center reveal degenerative disease of the bilateral ankles, 
bilateral knees, as well as the right elbow.  

The Board notes that service connection has already been 
established for left ankle disability, right ankle disability, 
left knee disability, and right knee disability.  The Veteran's 
representative appears to argue that the 2009 VA examination is 
inadequate in that it did not include a nexus opinion as to the 
other claimed joints.  After reviewing the claims file, it 
appears to the Board that the Veteran may be claiming that the 
hands, wrists, shoulders, elbows and spine are affected by the 
arthritis.  As such, it is arguable that the 2009 examination 
does not clearly address those joints.  Although the Board 
regrets further delay, in light of the representative's argument, 
further medical clarification is necessary to fully address the 
issues remaining on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
orthopedic examination of the hands, 
wrists, shoulders, elbows and spine.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  All medically indicated 
special tests, such as x-rays, should be 
conducted.  The examiner should clearly 
report whether or not the Veteran has 
degenerative arthritis of the hands, 
wrists, shoulders, elbows and/or spine.  As 
to each such joint affected by degenerative 
arthritis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that such degenerative joint 
disease was manifested during service or is 
causally related to service.    

The examiner is also requested to provide a 
rationale for all opinions expressed.          
 
2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the Veteran's claim for 
service connection for arthritis of the 
hands, wrists, shoulders, elbows and spine.  
The RO should issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


